UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2130



BRENDA K. MONK (E.R.M., child),

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:07-cv-00003-jlk)


Submitted:   March 27, 2008                 Decided:   June 17, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda K. Monk, Appellant Pro Se. Allyson Sinclair Jozwik, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Sara Bugbee
Winn, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brenda    K.   Monk   appeals    the   district   court’s   order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s cessation of supplemental security income for Monk’s

minor son.     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.    See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).          We have reviewed the record and

find no reversible error.       Accordingly, we affirm.       See Monk v.

Astrue, No. 4:07-cv-00003-jlk (W.D. Va. Nov. 6, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                    2